DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                         ALBERTO VIGO,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                            Appellee.

                         No. 2D21-1531



                       September 30, 2022

Appeal from the Circuit Court for Hillsborough County; Michael
Williams, Judge.

Howard L. Dimmig, II, Public Defender, and Nicholas Martino,
Special Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, BLACK, and LUCAS, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2